UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7535


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ARTHUR LEE HAIRSTON, SR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00024-JPB-JES-1)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se. Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur Lee Hairston appeals the district court's order

granting in part Hairston’s 18 U.S.C. § 3582 (2006) motion for

reduction of sentence.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.         United   States   v.   Hairston,      No.

3:00-cr-00024-JPB-JES-1 (N.D.W. Va. Nov. 1, 2011).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2